Citation Nr: 1705618	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  12-06 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Dodd, Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the Board finds that the currently diagnosed bilateral hearing loss was incurred during the Veteran's service.

2.  Resolving all doubt in the Veteran's favor, the Board finds that the currently diagnosed tinnitus is secondarily related to the service-connected bilateral hearing loss as supported by the positive medical opinions of record.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the claims on appeal, because the claims are granted herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).

Additionally, it is noted that in the Veteran's March 2012 VA Form 9 (Substantive Appeal), the Veteran requested a hearing before a member of the Board at the local RO.  It does not appear that such hearing was ever attempted to be scheduled prior to the present appeal's arrival at the Board.  However, in light of the favorable disposition of the Veteran's claims, the Board finds that no prejudice would befall the Veteran in proceeding to adjudication in the absence of such hearing.  Therefore, the Board shall proceed in its adjudication accordingly.

Legal Criteria

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such service as shown by his service record, the official history of each organization in which such Veteran served, his treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107 (a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

The Veteran contends that his currently diagnosed bilateral hearing loss and tinnitus are the result of his military service.  In particular, the Veteran has provided that, as he performed service in an artillery battery during service, he was constantly exposed to acoustic trauma due to exposure to loud guns.  For the reasons described below, the Board finds that the Veteran is entitled to service connection for bilateral hearing loss and tinnitus.  

A review of the Veteran's personnel records reveals that the Veteran's military occupational specialty (MOS) was a Field Artillery Basic and that he was primarily assigned to artillery batteries.

A review of the Veteran's service treatment records does not reveal any diagnoses or complaints of hearing loss or tinnitus.  His whisper tests in service revealed hearing within normal limits.

Outpatient treatment records post-service show that the Veteran has been treated for bilateral hearing loss and tinnitus since at least October 2006, as the Veteran was administered regular company hearing tests for his occupation as a machinist.

The Veteran was provided with a VA examination in June 2010.  Upon a review of the claims file, subjective interview, and objective testing, the examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        10
        10
        5
        25
        40
LEFT
        15
        15
        15
        30
        40
 
Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  The Veteran complained of ringing in the ears which the examiner diagnosed as tinnitus.  

The examiner noted that she was unable to determine whether his bilateral hearing loss disability was due to military noise exposure or civilian noise exposure without resort to speculation.  In support, the examiner provided that the Veteran's service treatment records did not provide any audiometric testing upon the Veteran's exit from military service and that fact, coupled with the fact that the Veteran had worked in a high noise environment for many years post-service, made it difficult to ascertain the etiology of the Veteran's current hearing loss in a definitive manner.  However, the examiner opined that it was as least as likely as not that the Veteran's current tinnitus was the result of his bilateral hearing loss.

In January 2017, the Veteran's representative provided two citations to medical studies conducted at Harvard University.  See Sharon G. Kujawa, M. C. Liberman, "Adding Insult to Injury: Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss," 29(45) J. Neuroscience 14077, 14078-79 (2009); Sharon G. Kujawa, M. Charles Liberman, "Synaptopathy in the Noise-Exposed and Aging Cochlea: Primary Neural Degeneration in Acquired Sensorineural Hearing Loss," 330(B) Hearing Research 191, 191-199 (2015).  These peer reviewed medical articles discussed the relationship between acoustic trauma in military service and found that, despite any findings of normal audiograms in military service, a veteran's hearing loss can still have a high likelihood of being the result of such in-service acoustic trauma via delayed onset.

Analysis

Hearing Loss

The Board finds, upon resolving all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  

The Veteran is shown to have a current diagnosis of bilateral sensorineural hearing loss as per his outpatient treatment records and VA examination, with audiogram and speech discrimination testing.  Because the Veteran's 2010 VA examination showed audiometric readings of 40 decibels for both ears within the ranges of 4000 Hertz, the Board finds that the Veteran has a hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2016).  

Additionally, it is substantiated that the Veteran was exposed to loud noise in service via being assigned to an artillery battery and the Veteran is found to be competent and credible in his assertions that his duties placed him in the proximity of loud gunfire.  The Veteran is competent to discuss first-hand experiences of what he did in-service, as such experiences are subjective.  The Veteran is credible because he has been consistent in his statements, which are further corroborated by his MOS and assignment to artillery batteries during service.  

As such, the inquiry turns upon a finding of nexus between the Veteran's currently diagnosed bilateral hearing loss and his in-service noise exposure.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.

Here, the only nexus opinion of record, via the 2010 VA examination, found that an opinion could not be provided as to the Veteran's bilateral hearing loss due to a lack of an exit audiogram and intercurrent acoustic trauma post military service.

However, despite the 2010 VA examiner's findings, the Veteran's representative submitted peer-reviewed medical literature positing that a delayed onset in the Veteran's hearing loss due to his in-service acoustic trauma is a possibility.  Additionally, the Veteran has argued (through his representative) that he has experienced ongoing hearing problems since service.  

Additionally, although it is noted that the Veteran was administered a whisper test during service with normal findings, such evidence is not found to be probative of the issue of whether the Veteran's in-service noise exposure resulted in hearing loss.  The whisper test was an unreliable source for determining whether the Veteran had hearing loss in service and it would not be totally dispositive of substantiating hearing loss that the Veteran may have sustained. 

As such, it appears that there is at least competent medical evidence in favor of a finding of nexus for bilateral hearing loss and competent medical evidence against such nexus, although the latter was merely a declination to render an opinion.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert, 1 Vet. App. at 49.  Given the Veteran's current diagnosis of bilateral hearing loss, his reports of ongoing hearing problems since service, and substantiated in-service noise exposure that it is as least as likely as not that the Veteran's condition is related to such exposure, reasonable doubt is resolved in favor of the Veteran and service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b).

Tinnitus

The Board finds, upon resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  

The Veteran is shown to have a current diagnosis of tinnitus as per his outpatient treatment records and VA examination, with audiogram and speech discrimination testing.  Additionally, it is noted that the Veteran has a currently service-connected disability of bilateral hearing loss, upon which a suggestion of nexus is provided.  

As such, the inquiry turns upon a finding of nexus between the Veteran's currently diagnosed tinnitus and his service-connected bilateral hearing loss.  See 38 C.F.R. § 3.310 (a); Allen, 7 Vet. App. at 448.

Here, the only nexus opinion of record, via the 2010 VA examination, found that the Veteran's tinnitus was a result of his bilateral hearing loss based upon accepted medical literature and knowledge.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert, 1 Vet. App. at 49.  Given the Veteran's current diagnosis of tinnitus, service-connected bilateral hearing, and medical nexus via the 2010 VA examination that the tinnitus is related to the bilateral hearing loss, reasonable doubt is resolved in favor of the Veteran and service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss is granted subject to the laws that govern the payment of monetary benefits.

Entitlement to service connection for tinnitus is granted subject to the laws that govern the payment of monetary benefits.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


